DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 3/23/2021 have been fully considered. Applicant has argued that the prior art does not teach the new limitation(s) added by amendment. The new limitation(s) will be addressed in the rejection(s) below.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1, 4, 6, 73, 151 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardin (US 4510996) in view of Vu (US 20150101804).

Regarding claim 1, Hardin teaches:
An assembly for a downhole/sand screen or screen assembly for use in production of fluids, the assembly comprising: 
at least one tubular (Hardin comprising at least 12, 48) having a first pipe (Hardin 48), a second pipe (Hardin 12), and a coupling (Hardin 52) that couples the 
at least one flow control (Hardin comprising at least 26, 28) element extending circumferentially around the at least one tubular, wherein the at least one flow control element comprises: first and second portions (Hardin 26, 28) longitudinally coupled together (Hardin via at least 62, 52, 60), the first portion comprising a first screen (Hardin 26) disposed around the first pipe of the at least one tubular, the second portion comprising a second screen (Hardin 28) disposed around the second pipe of the at least one tubular; but does not expressly state:
a third portion coupling the first and second screens longitudinally together, the third portion extending circumferentially around the first pipe, the second pipe and the coupling, the third portion and being configured to provide a fluid flow path between the first and second screens.
Vu teaches an assembly for a downhole/sand screen or screen assembly for use in production of fluids, comprising: at least one tubular (Vu comprising at least 22, 24) having a first pipe (Vu one of 22/24), a second pipe (Vu other of 22/24), a coupling (Vu 96), and a flow control element comprising a first portion (Vu comprising one of 30/32 attached to one of 22/24), second portion (Vu comprising other of 30/32 attached to other of 22/24), and third portion (Vu comprising at least 12); wherein the third portion (Vu comprising at least 12) coupling (Vu via at least 53/52) the first and second screens (Vu 30/32) longitudinally together, the third portion extending circumferentially around the first pipe, the second pipe and the coupling, the third portion and being (Vu via 80/56/58) between the first and second screens.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Hardin to include a screen shield covering and connecting the first and second screen ends as taught by Vu in order to provide a fluid path between the screen sections and prevent the screen end and attachment points from damage due to wall contact when tripped into the well.

Regarding claim 4, the combination of Hardin and Vu teaches:
The assembly according to claim 1, wherein the first and second pipes are coupled by a threaded coupling (Hardin 52, 58/66) for the coupling.  

Regarding claim 6, the combination of Hardin and Vu teaches:
The assembly of claim 1, wherein the fluid flow path is annular (Vu 80).  

Regarding claim 73, the combination of Hardin and Vu teaches:
The assembly of claim 1, wherein each of the first and second pipes (Hardin 12, 48) comprises a base pipe or production tubing.

Regarding claim 151, the combination of Hardin and Vu teaches:
The assembly of claim 1, wherein the first pipe (Hardin 48) is perforated and/or comprises a plurality of ports and/or is slotted.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808.  The examiner can normally be reached on M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Carroll/           Primary Examiner, Art Unit 3674